                    THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION

                                    NO.: 5:17- CR-00357-FL


UNITED STATES OF AMERICA              )
               v.                     )       ORDER
                                      )
JAMES MELVIN II                       )



       This matter is before the Court on the Defendant’s Motion to Allow the Defendant to be

temporarily furloughed from the custody of the U.S. Marshals Service and the Albemarle District

Jail to attend funeral services for Defendant’s grandmother. Upon good cause shown, and over

the objection of the Government, it is hereby ORDERED that the Defendant be released from

custody between the hours of 8:00 a.m. and 10:00 p.m. on Thursday, July 25, 2019. Defendant

shall be transported to and from the funeral services in Red Springs, NC, by his mother, Alice

Clay, and shall return to the Albemarle District Jail no later than 10:00 p.m. on Thursday, July

25, 2019.

SO ORDERED.

This 23rd day of July 2019



                                             ________________________________
                                             HON. LOUISE W. FLANAGAN
                                              UNITED STATES DISTRICT COURT JUDGE
